Title: From George Washington to James Madison, 20 May 1792
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon May 20th 1792.

As there is a possibility if not a probability, that I shall not see you on your return home; or, if I should see you, that it may be on the Road and under circumstances which will prevent my speaking to you on the subject we last conversed upon; I take

the liberty of committing to paper the following thoughts, & requests.
I have not been unmindful of the sentiments expressed by you in the conversations just alluded to: on the contrary I have again, and again revolved them, with thoughtful anxiety; but without being able to dispose my mind to a longer continuation in the Office I have now the honor to hold. I therefore still look forward to the fulfilment of my fondest and most ardent wishes to spend the remainder of my days (which I can not expect will be many) in ease & tranquility.
Nothing short of conviction that my deriliction of the Chair of Government (if it should be the desire of the people to continue me in it) would involve the Country in serious disputes respecting the chief Magestrate, & the disagreeable consequences which might result therefrom in the floating, & divided opinions which seem to prevail at present, could, in any wise, induce me to relinquish the determination I have formed: and of this I do not see how any evidence can be obtained previous to the Election. My vanity, I am sure, is not of that cast as to allow me to view the subject in this light.
Under these impressions then, permit me to reiterate the request I made to you at our last meeting—namely—to think of the proper time, and the best mode of anouncing the intention; and that you would prepare the latter. In revolving this subject myself, my judgment has always been embarrassed. On the one hand, a previous declaration to retire, not only carries with it the appearance of vanity & self importance, but it may be construed into a Manœuvre to be invited to remain. And on the other hand, to say nothing, implys consent; or, at any rate, would leave the matter in doubt; and to decline afterwards might be deemed as bad, & uncandid.
I would fain carry my request to you farther than is asked above, although I am sensible that your compliance with it must add to your trouble; but as the recess may afford you leizure, and I flatter myself you have dispositions to oblige me, I will, without apology desire (if the measure in itself should strike you as proper, & likely to produce public good, or private honor) that you would turn your thoughts to a Valadictory address from me to the public; expressing in plain & modest terms—that having been honored with the Presidential Chair, and to the best of my

abilities contributed to the Organization & Administration of the government—that having arrived at a period of life when the private Walks of it, in the shade of retirement, becomes necessary, and will be most pleasing to me; and the spirit of the government may render a rotation in the Elective Officers of it more congenial with their ideas of liberty & safety, that I take my leave of them as a public man; and in bidding them adieu (retaining no other concern than such as will arise from fervent wishes for the prosperity of my Country) I take the liberty at my departure from civil, as I formerly did at my military exit, to invoke a continuation of the blessings of Providence upon it—and upon all those who are the supporters of its interests, and the promoters of harmony, order & good government.
That to impress these things it might, among other things be observed, that we are all the Children of the same country—A Country great & rich in itself—capable, & promising to be, as prosperous & as happy as any the Annals of history have ever brought to our view—That our interest, however deversified in local & smaller matters, is the same in all the great & essential concerns of the Nation. That the extent of our Country—the diversity of our climate & soil—and the various productions of the States consequent of both, are such as to make one part not only convenient, but perhaps indispensably necessary to the other part; and may render the whole (at no distant period) one of the most independant in the world. That the established government being the work of our own hands, with the seeds of amendment engrafted in the Constitution, may by wisdom, good dispositions, and mutual allowances; aided by experience, bring it as near to perfection as any human institution ever aproximated; and therefore, the only strife among us ought to be, who should be foremost in facilitating & finally accomplishing such great & desirable objects; by giving every possible support, & cement to the Union. That however necessary it may be to keep a watchful eye over public servants, & public measures, yet there ought to be limits to it; for suspicions unfounded, and jealousies too lively, are irritating to honest feelings; and oftentimes are productive of more evil than good.
To enumerate the various subjects which might be introduced into such an Address would require thought; and to mention them to you would be unnecessary, as your own judgment will

comprehend all that will be proper; whether to touch, specifically, any of the exceptionable parts of the Constitu[t]ion may be doubted. All I shall add therefore at present, is, to beg the favor of you to consider—1st the propriety of such an Address. 2d if approved, the several matters which ought to be contained in it—and 3d the time it should appear: that is, whether at the declaration of my intention to withdraw from the service of the public—or to let it be the closing Act of my Administration—which, will end with the next Session of Congress (the probability being that that body will continue sitting until March,) when the House of Representatives will also dissolve.
’Though I do not wish to hurry you (the cases not pressing) in the execution of either of the publications beforementioned, yet I should be glad to hear from you generally on both—and to receive them in time, if you should not come to Philadelphia until the Session commences, in the form they are finally to take. I beg leave to draw your attention also to such things as you shall conceive fit subjects for Communication on that occasion; and, noting them as they occur, that you would be so good as to furnish me with them in time to be prepared, and engrafted with others for the opening of the Session. With very sincere and Affectionate regard I am—ever Yours

Go: Washington

